Citation Nr: 0318113	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the amount of $3,645.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1952 to May 1954.  He also had a period of active duty from 
December 1954 to November 1955 that resulted in a discharge 
under dishonorable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of an 
overpayment of pension benefits.  The amount of the debt, or 
the proper creation of the overpayment, has not been 
disputed.

The veteran provided testimony in support of the matter on 
appeal at an RO hearing that was conducted in February 2001 
and at a Travel Board Hearing that was chaired by the 
undersigned in San Juan, Puerto Rico, in August 2002.  
Transcripts of both hearings have been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  There is fault on the part of the veteran in the creation 
of the overpayment.

2.  The evidence does not show that repayment of the debt 
would cause an undue financial hardship for the veteran.

3.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

4.  Recovery of the debt would not defeat the purpose of the 
benefits.

5.  The veteran did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.



CONCLUSION OF LAW

Recovery of the overpayment of VA benefits in the amount of 
$3,645.00 would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963, 
1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with VA's duty 
to assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000), currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), do not apply to this appeal.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  The Board nevertheless finds 
that the development conducted by the RO in this case fully 
meets the requirements of the provisions of 38 U.S.C.A. § 
5107 (West 1991).  The RO has appropriately notified the 
veteran of the applicable law and regulations, of the 
information and evidence he needed to produce in order to be 
entitled to the benefit sought on appeal, and of the reasons 
and bases for its denial, in the Committee's February 2001 
decision denying the veteran's waiver request, and in the 
Committee's June 2001 statement of case (SOC).  Additionally, 
the veteran was given the opportunity to present testimony at 
the aforementioned February 2001 hearing before a RO hearing 
officer and at the August 2002 Travel Board Hearing before 
the undersigned.  Also, it is noted that, during the August 
2002 Travel Board Hearing, the veteran was informed of the 
enactment of the VCAA and of VA's redefined duties to assist 
and notify under this new law.

Evidentiary background:  In January 1980, the Newark, New 
Jersey, RO informed the veteran of an award of VA nonservice-
connected pension benefits based on his report of no income.  
In August 1980, the veteran was informed by the Newark RO 
that he must notify VA immediately if there is any change in 
his income or net worth or of those for whom he received 
benefits.  He was further informed that a failure to promptly 
VA of such changes could result in an overpayment that would 
be subject to recovery.

Thereafter, the veteran submitted periodic financial status 
reports in which he denied any additional sources of income.  
Specifically, he denied any receipt of Social Security 
benefits.  

The veteran received periodic adjustments in his non-service 
connected pension benefits in February 1984, April 1988, 
April 1989, April 1992, May 1993, July 1993, May 1994, and 
June 1997.  At the time of each adjustment, he was reminded 
of his responsibility to notify VA immediately if there was 
any change in his income or net worth.  Additionally, by 
letter dated in May 1994, the RO specifically reminded the 
veteran of his duty "to tell us immediately if there is any 
change in your income" and asked him that, "[i]f any new 
income is received that you did not report before, please 
tell us what it is and the date on which you received the 
first check.  ... For example, if you start receiving Social 
Security benefits, report that total of the check amount plus 
any Medicare deduction."  The RO then provided the veteran 
with a toll-free number to call the RO if he had any 
questions and/or to report any changes in income or 
dependency.  Similarly, by letter dated in December 1996, the 
RO again informed the veteran of his duty to immediately 
report any income that had not previously been reported.  He 
was asked to provide the monthly rate for any additionally 
income and the date on which he received the first check.  
Specifically, he was once again informed that if he started 
receiving Social Security benefits, he was to report the 
total of the check amount plus any Medicare deduction.  He 
was then told to "Be sure to notify us as soon as Social 
Security benefits are granted.  If you do not advise us 
promptly, an overpayment may be created which you will have 
to repay."

In July 2000, the RO proposed to reduce the veteran's pension 
payments from January 1, 2000.  This proposal was based on 
information that the veteran was in receipt of Social 
Security benefits.  The RO informed the veteran that the 
reduction would not be implemented until after 60 days had 
passed from this letter, to give him an opportunity to submit 
argument and/or evidence showing that the proposed adjustment 
was not warranted.  No response was received from the veteran 
to this communication.  In September 2000, the RO implemented 
the proposed reduction in the veteran's pension payments and 
informed the veteran that this adjustment had resulted in an 
overpayment of pension benefits that had been paid to him and 
that he would be notified shortly of the exact amount of the 
overpayment and given information about repayment.

The veteran filed his request for a waiver of the pension 
overpayment in October 2000.  He also submitted a VA Form 20-
5655, Financial Status Report, in January 2001, in which he 
reported a total monthly family income of $1,015 with total 
monthly expenses of $1,272.  His monthly expenses included 
$200 for food, $58 for utilities, $234 for other living 
expenses, and $780 for installment contracts and other debts.

At the February 2001 RO hearing, the veteran acknowledged 
that he was aware of this debt, but stated that it had not 
been his intention to defraud VA and that, if there was a 
mistake on his part, he felt that it was an error committed 
by omission.  He explained that he had incurred a series of 
expenses and debts to help his son through college and stated 
that "I accept that I owe this money," but that he could 
not repay his indebtedness to VA.  He reported assistance 
from his father-in-law and other family members with his 
finances.  

The Committee denied the veteran's waiver request in February 
2001 after concluding that the veteran was at fault for the 
creation of the debt and that it was not against the standard 
of equity and good conscience to require repayment of the 
debt.

In the June 2001 SOC, the Committee concluded that the 
veteran was at fault for the creation of the debt; that he 
had had been unjustly enriched; that collection of the debt 
would not result in unreasonable hardship; and that recovery 
of the debt would not defeat the purpose of the benefit.  
Thereafter, the veteran perfected his present appeal to the 
Board.

At the August 2002 Travel Board Hearing, the veteran 
testified that due to his present financial situation, he 
could not repay his debt to VA.  He reported that he received 
assistance from his relative in order to make ends meet, that 
his son provided him with a car, and that he had incurred 
medical expenses that he did not report to VA.

At the veteran's August 2002 Travel Board Hearing, the 
veteran submitted a Financial Status Report in which he 
reported $1,001.00 of total family income, with total monthly 
expenses of $956.  Thus, he had a net monthly surplus of $45.  
His monthly expenses were as follows:  $491 for a mortgage 
payment; $200 for food; $75 for utilities and heat; $50 for 
telephone; $40 for laundry; and $100 for car expenses.  While 
the veteran had car expenses and a mortgage payment and 
submitted documentation of a mortgage loan that he and his 
wife took to purchase a house, he reported that he owned no 
automobiles or real estate on the Financial Status Report.


Legal Criteria:  Under pertinent VA regulations, recovery of 
overpayments of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) 
(2002).  

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
programs exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  The standard is for application when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of VA's 
rights.  Id.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on VA's part, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment from the veteran, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, whether and to what extent there was any unjust 
enrichment, and whether the debtor changed position to his 
detriment in reliance of VA benefits.  38 C.F.R. § 
1.965(a)(1)-(6); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).


Analysis:  After a review of the evidence of record, the 
Board finds no indications that the veteran's actions were 
undertaken with "intent to seek an unfair advantage."  
Accordingly, the Board finds that the evidence does not show 
"bad faith" on the veteran's part.  In addition to a lack 
of bad faith, the Board finds that fraud or misrepresentation 
has not been shown; consequently, the appropriate question to 
be resolved is whether it would be against equity and good 
conscience to require repayment of the debt.
 
Addressing the question of fault in the creation of the 
overpayment, the Board notes that the veteran is at fault as 
he failed to timely report his receipt of Social Security 
benefits.  While the veteran contends that he was not aware 
that he had to report this source of income, as noted 
previously, he was informed on numerous occasions of his 
responsibility to report all sources of family income, to 
include any Social Security benefits.  As he was provided 
ample notice that he was required to report all income, the 
Board finds that the veteran is at fault for the creation of 
his overpayment.

Turning to his ability to repay the debt, despite the 
veteran's contentions that repayment of his debt would result 
in hardship, the Board finds that the evidence does not show 
that repayment of the debt, especially by means of reasonable 
monthly installments, would deprive the veteran of basic 
necessities of life.  The veteran has submitted two Financial 
Status Reports.  The more recent August 2002 report shows 
that the veteran's monthly net income exceeds his monthly 
family expenses.

The veteran stated at his hearing before the Board that 
"what squeezes me the most are debts."  However, the Board 
notes that a comparison of the two financial status reports 
shows that the veteran reported that he was able to 
significantly reduce his debt from January 2001 to August 
2002.  In January 2001, the veteran reported $780 a month in 
installment contracts and other debts with a $491 monthly 
mortgage payment and $289 in other debt.  The unpaid balance 
of this other debt totaled $10,484.  The August 2002 
financial status report shows that the veteran's only 
remaining installment debt was his home mortgage of $491.  
Thus, the veteran was able to significantly repay his non-VA 
debt at the expense of paying his indebtedness to VA.  The 
veteran's debts to the government must be given the same 
consideration as other debts.

The Board notes that the veteran has indicated that he has 
incurred debts to assist his adult son with his education.  
While assisting others is admirable, any additional expenses 
that the veteran may have to help his son are not basic 
necessities.  Also, while the veteran has indicated that he 
has incurred medical expenses that have not been reimbursed 
by insurance or VA, he has not provided any information 
regarding the nature or amount of these expenses.  
Accordingly, the Board must assume that his August 2002 
financial status report accurately reflects his present 
financial situation.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the veteran did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the veteran has not claimed to have 
relinquished a valuable right or to have changed his position 
by reason of having relied on the additional erroneous 
benefits.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.

After carefully weighing all of the above factors, the Board 
concludes that recovery of the overpayment would not be 
against equity and good conscience.  38 U.S.C.A. § 5302.  In 
so concluding, the Board finds that the evidence of record is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 2002).  The appeal shall be 
denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,645 is denied.


	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

